Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-4, 9, 11, 25-27, 29-31, 34-36, 38-39, 75, and 87 are pending.  Claims 3, 30, and 36 are withdrawn. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 9, 11, 25-27, 29, 75, and 87 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2007/0189944 by Kirkland et al. (Kirkland).
In regard to claim 1, Kirkland teaches a chromatographic material having porosity (abstract; solid core, outer porous shell; [0026]).  
Kirkland teaches a chromatographic core material having a primary surface and multiple layers of a chromatographic surface material (abstract; solid core, outer porous shell, plurality of colloidal nanoparticles, multi-multilayering method).
Kirkland teaches each layer of the one or more layers of a chromatographic surface material independently has an average pore diameter of 20 to 1500 Angstroms ([0057]).
Kirkland teaches the average pore diameter of one or more layers of a chromatographic surface material varies in a predetermined pattern from the primary surface of the 
Kirkland teaches the predetermined pattern comprises an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]). Kirkland teaches the predetermined pattern comprises a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]). Kirkland teaches the predetermined pattern comprises both an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]).  
In regard to claim 2, Kirkland teaches the material is in the form of a particle (abstract; microparticles). 
In regard to claim 4, Kirkland teaches the material is in the form of a superficially porous material (abstract; solid core, outer porous shell). 
In regard to claim 9, Kirkland teaches the chromatographic core material is an inorganic material, an organic material, or an inorganic/organic hybrid material ([0038]-[0040]). 
In regard to claim 11, Kirkland teaches the chromatographic core material has the formula I ([0038]-[0040]). 
In regard to claim 25, Kirkland teaches the predetermined pattern comprises an increase in average pore diameter with increasing distance from the primary surface of the 
In regard to claim 26, Kirkland teaches the predetermined pattern comprises a decrease in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]). 
In regard to claim 27, Kirkland teaches the predetermined pattern comprises both an increase in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]).  
In regard to claim 29, Kirkland teaches each layer of the one or more layers of a chromatographic surface material independently has a specific surface area of 25 to 1100 m2/g ([0057]).  Kirkland teaches wherein the specific surface area of the one or more layers of a chromatographic surface material varies with increasing distance in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0057]). 
In regard to claim 75, Kirkland teaches the material further comprises a surface modification and wherein the material has been surface modified ([0067]-[0075]). 
Regarding limitations recited in claim 75, which are directed to method of making said chromatographic material (e.g. “by coating with a polymer by a combination of organic group and silanol group modification”) it is noted that said limitations are not given patentable weight In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the chromatographic material as recited in the claims is the same as the chromatographic material disclosed by the prior art, as set forth above.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 87, Kirkland teaches a chromatographic device (abstract; [0002]; [0017]; [0036]).  Kirkland teaches an interior channel for accepting a packing material (abstract; [0002]; [0017]; [0036]).  Kirkland teaches a packed chromatographic bed comprising the chromatographic material of claim 1 (abstract; [0002]; [0017]; [0036]). 
Claim Rejections - 35 USC § 103
Claims 31, 34-35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0189944 by Kirkland et al. (Kirkland), as noted above.
In regard to claim 31, Kirkland teaches the limitations as noted above.  Kirkland does not explicitly teach the predetermined pattern comprises a decrease in specific surface area with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.

As the amount of sample processed and chromatographic properties are variables that can be modified, among others, by adjusting said specific surface area relationship, the specific surface area relationship would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed surface area relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface area relationship in the material of Kirkland to obtain the desired balance between the amount of sample processed and chromatographic properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 34, Kirkland teaches the limitations as noted above.  
Kirkland teaches the average pore diameter of the one or more layers of a chromatographic surface material varies in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic 
Kirkland teaches the particle density is 1.2 to 1.9 g/cc.  While Kirkland does not teach each layer of the one or more layers of a chromatographic surface material independently has an average pore volume of 0.15 to 1.5 cm3/g; one of ordinary skill in the art at the time the invention was effectively filed would recognize that the inverse of the particle density is representative of the average pore volume; one of ordinary skill in the art would recognize that 1.2 g/cc is equivalent to 0.83 cc/g and 1.9 g/cc is equivalent to 0.53 cc/g.
In regard to claim 35, Kirkland teaches the limitations as noted above.  
Kirkland does not teach the predetermined pattern comprises an increase in average pore volume with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.
However, Kirkland teaches the predetermined pattern comprises an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that an increase in average pore diameter will also result in an increase in average pore volume from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material. 
In regard to claims 38-39, Kirkland teaches the limitations as noted above.  Kirkland further teaches at least one layer of the one or more layers of a chromatographic surface claim 39). 
Kirkland does not explicitly teach a hydrophobic surface group.  
However, Kirkland teaches opposite charge layers of interpolated layers ([0058]).  Kirkland teaches negatively or positively charged water-soluble gums ([0059]).  Kirkland teaches choosing specific materials to provide the necessary charge ([0062]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a hydrophobic surface group in order to achieve desired charge properties of the overall material. 
Response to Arguments 
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument paragraph [0057] of Kirkland does not  fairly teach one or more layers of a chromatographic surface material varies in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material; the Examiner does not find this persuasive. In regard to the Applicant’s argument that paragraph [0035] does not teach the predetermined pattern comprises an increase or decrease in average pore diameter from the primary surface to the outermost surface; the Examiner does not find this persuasive. 
Kirkland teaches in paragraph [0057] a range of average pore diameters.  Kirkland teaches in paragraph [0035] a random pore size distribution which reads on an increase and decrease in average pore diameter from the primary surface to the outermost surface. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARA M PEO/Primary Examiner, Art Unit 1777